Per Curiam:

The petition for writ of certiorari herein is granted. On consideration of the suggestion of the respondent of a diminution of the record and of the motion for writ of certiorari to correct . the same, it is ordered that such writ be, and it is hereby, granted. It having been shown to the Court that this cause is moot (Mills v. Green, 159 U.S. 651, 653—658; Jones v. Montague, 194 U.S. 147; Alejandrino v. Quezon, 271 U.S. 528, 535, 536; Railroad Comm’n v. MacMillan, 287 U.S. 576), the decree of the Circuit Court of Appeals is reversed, and the cause is remanded to the District *586Court with directions to vacate the orders appealed from and to dismiss the proceedings as moot. Brownlow v. Schwartz, 261 U.S. 216; U.S. ex rel. Norwegian Nitrogen Products Co. v. Tariff Comm’n, 274 U.S. 106, 112; Coyne v. Prouty, 289 U.S. 704.
Messrs. Rush C. Butler and Frank E. Harkness for petitioner. Messrs. Edwin M. Sims, Franklin J. Stransky, Silas H. Strawn, and John D. Black for respondents.